Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 23, 2019

The Court of Appeals hereby passes the following order:

A20D0097. RONALD WHITE et al. v. ENTERPRISE HOLDINGS, INC. et al.

      Ronald White filed this application for discretionary review of the trial court’s
order denying his renewed motion for partial summary judgment. The denial of a
motion for summary judgment, however, must be appealed in accordance with the
interlocutory appeal procedures set forth in OCGA § 5-6-34 (b) – including obtaining
a certificate of immediate review from the trial court. See OCGA § 9-11-56 (h); Pace
Constr. Corp. v. Northpark Assocs., 215 Ga. App. 438, 439 (450 SE2d 828) (1994);
see also First Nat. Bank of Atlanta v. Ferrell, 239 Ga. 8, 9 (235 SE2d 507) (1977).
White’s failure to follow the required appellate procedures deprives us of jurisdiction
over this appeal, which is hereby DISMISSED. See Pace Constr. Corp., 215 Ga. App.
at 439-440.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/23/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.